Citation Nr: 1547855	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  He died in February 2011.  The Appellant in this case is the Veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, for the Columbia, South Carolina RO. 

In August 2015, the Appellant testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board has reviewed the electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1.  The Veteran died in February 2011.  The death certificate lists the immediate cause of death as septic shock due to pneumonia.  Kidney failure and chronic obstructive pulmonary disease (COPD) were listed as significant conditions contributing to death but not resulting in the underlying cause. 

2.  At the time of the Veteran's death, service connection was not in effect for any disorders.

3.  The competent evidence of record does not reach a state of equipoise regarding a finding that septic shock, pneumonia, kidney failure, or COPD incurred in service, or that a service-connected disability caused or contributed materially to producing or accelerating the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.300, 3.303, 3.304, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Appellant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the Appellant is expected to provide.

A VCAA letter dated in August 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Appellant was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Appellant how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter was sent prior to the initial RO adjudication of this claim in September 2011.

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310, the Court held that section 5103(a) notice must include: (1) a statement of the disabilities, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

The August 2011 letter informed the Appellant service connection had not been established for any disability during the Veteran's lifetime, and of what information and evidence was needed to support a claim for DIC.  As such, the Board concludes that the letter provided the information to the Appellant prescribed in Hupp.  21 Vet. App. at 342.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and service personnel records are in the file.  Medical records identified by the Appellant have been obtained, to the extent possible.  The Appellant has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

A VA medical opinion has not been obtained in this case.  See 38 U.S.C.A. 
§ 5103A(a).  A VA medical examination is not required as a matter of course in virtually every case involving a nexus issue.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Appellant, in which case an examination may not be required); see also Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (providing that 38 U.S.C.A. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination.  Rather, under 38 U.S.C.A. § 5103(A)(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  As discussed below, VA has conceded that the Veteran was most likely exposed to asbestos while he was on active duty.  However, none of the medical treatment providers of record have suggested even a possible connection between the Veteran's death and his active duty service, to include exposure to asbestos.  Thus, the Board does not find it necessary to obtain a medical opinion, as there is no reasonable possibility that it would substantiate the Veteran's claim.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the August 2015 Board hearing was in compliance with the provisions of Bryant.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

II.  Service Connection for the Cause of the Veteran's Death

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disorder; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disorder and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The VA Adjudication Procedure Manual, M21-1, provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  See M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9 (December 26, 2013).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to asbestos.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disorder will always have been met - i.e., the current disorder being the disorder that caused the Veteran to die.  However, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Notwithstanding, this Appellant is not competent to provide evidence as to complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Appellant is claiming entitlement to service connection for the cause of the Veteran's death.

In the instant case, the Veteran died in February 2011.  The Veteran's death certificate lists the immediate cause of death as septic shock due to pneumonia.  Kidney failure and COPD were listed as significant conditions contributing to death but not resulting in the underlying cause.  An autopsy was not performed at the time of death.  

At the time of his death, the Veteran was not service-connected for any disabilities.  As such, the probative evidence of record does not show that a service-connected disability either caused or contributed substantially or materially to the Veteran's death.  No further discussion of this theory of entitlement is necessary.

Instead, the Appellant maintains that the Veteran was exposed to asbestos during his active military service.  The Appellant asserts that this exposure caused the Veteran to develop pulmonary disease, which ultimately led to his death.

The Board observes that the Veteran's military occupational specialty was  diesel mechanic.  He served aboard the USS Columbus.  The equipment he worked on was most likely wrapped in asbestos; the Board concedes that the Veteran was most likely exposed to asbestos while he was on active duty.

However, even conceding that the Veteran was most likely exposed to asbestos while he was on active duty, none of the medical evidence of record gives any indication that he suffered from an asbestos-related disease.  Although the treatment records reveal a history of severe COPD and a 50-year history of smoking (see, e.g., VA medical records from October 2009, February 2010), the medical treatment records are negative for asbestosis.  There is also no indication in the record that the Veteran's COPD could be related to any asbestos exposure, such that there is no reasonable possibility that a medical opinion would substantiate the Appellant's claim.  

None of the Veteran's medical treatment providers gave any indication that the Veteran's death could be related to his active duty.  Significantly, the Appellant herself acknowledged during her August 2015 Board hearing that she could not recall any medical provider providing a connection between the Veteran's experiences on active duty, to include exposure to asbestos, and his death.  The only evidence which provides any connection between the Veteran's death and his service comes from the Appellant herself. 

It is to be noted that the Board is not free to substitute its own judgment for a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this regard, the Board has considered the Appellant's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's septic shock, pneumonia, COPD, and/or kidney failure was caused by his active military service, these issues fall outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Appellant possesses the medical expertise to provide such opinions, and no competent nexus opinions are of record.  Thus, as previously stated, the medical evidence of record does not support the Appellant's claim.  

The Board is sympathetic to the Appellant's loss of her husband, but it must rely on the competent, credible and probative evidence in making its determination.  Therefore, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

In the present case, the competent and most probative evidence fails to reach the level of equipoise in showing a link between the Veteran's active duty service and any of the disorders that caused his death either directly or contributorily.  

Again, the Board is sympathetic to the Appellant in that it is clear she sincerely believes her spouse's death was caused by asbestos exposure during his active military service.  However, the evidence of record does not support this contention.  Although the Board is appreciative of the Veteran's faithful and honorable service to our country, given the record before it, this claim must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


